Citation Nr: 1115286	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-49 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant subsequently initiated and perfected an appeal of this determination.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . ."  However, nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

§ 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  § 1002(d) provides that an eligible person is any person who -

(1) served--

(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or

(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and 

(2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In this case, the appellant does not contend that he served in the organized military forces of the Government of the Commonwealth of the Philippines, or in the Philippine Scouts.  He contends that he served in the recognized guerillas.

In response to an inquiry from VA, the NPRC reported in May 2010 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Further, he has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1), nor has he indicated that such documentation exists.

In support of his claim, the appellant has submitted numerous documents, including: a March 2000 certification from Office of Adjutant General, Armed Forces of the Philippines, showing service in the recognized guerillas from January 1944 to September 1945; an affidavit for Philippine Army Personnel, showing service in the recognized guerillas from January 1944 to September 1945; photocopies of various identification cards, including one for the Veterans Federation of the Philippines; a November 1991 application for old age pension filed with the Philippines Veterans Affairs Office; a June 1976 certification from the Philippines Veterans Affairs Office showing service between 1942 and 1945; an October 1946 letter from the Headquarters, U.S. Army Forces Western Pacific indicating the appellant's claim for back pay would be considered soon; a March 1946 U.S. military report of physical examination, and; a January 1944 appointment of the appellant as a Private First Class, issued by the U.S. Armed Forces for the Far East, Luzon Guerilla Forces.  

Nevertheless, the various documents and certifications from the Office of Adjutant General and other Philippines Governmental agencies, submitted by the appellant, fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department, but rather documents from the Philippine government.  

As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

The remainder of the appellant's submissions were resubmitted to the NPRC in August 2010, and a September 2010 response was received, again confirming that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In sum, the appellant does not contend that he was a member of the organized military forces of the Government of the Commonwealth of the Philippines or the Philippine Scouts.  The NPRC has further certified that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  

The proper course for any claimant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.  

Based upon the record in this case, the appellant had no qualifying service.  He therefore does not meet the basic eligibility criteria for establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

The Board notes that on some of his early documentation, the appellant originally reported his birth date as October 1927 and this was the date used by VA to request verification of his service.  However, he has submitted affidavits indicating his real birth date is March 1925 and that official records of his birth were destroyed during the Japanese occupation.  Nevertheless, as he has indicated he gave his birth date as October 1927 at the time he allegedly entered military service (which was the date that was checked), the Board does not find further resubmission for certification of the appellant's service by the NPRC is warranted.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist claimants in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

This is such a case.  As discussed above, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).  


ORDER

Basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


